A majority of the court, composed of ANDERSON, C. J., McCLELLAN, SAYRE, GARDNER, and THOMAS, JJ., are of the opinion and so hold, that the complainant is not entitled to relief, and the decree of the trial court is reversed, and one is here rendered dismissing the bill of complaint.
They do not take issue as to the statement of law in the opinion of MILLER, J., but think that the great weight of the evidence shows that the complainant signed the deed and acknowledged same in the present condition, and which is therefore binding upon her. The acknowledgment and the evidence of the acknowledging officer are impeached only by the complainant and corroborated by disinterested witnesses, to the effect that complainant stated on several occasions that she had given her property to E. E. Taylor or his wife, with whom she was to make her home and who were to support or pay her an annuity, and she was so living with them, presumably under this agreement or understanding, at the time of the death of E. E. Taylor.
There is no division in the court to the effect that the deed was invalid because not signed by complainant's husband, as the evidence shows that he had abandoned her when the deed was made.
Reversed and rendered.
ANDERSON, C. J., and McCLELLAN, SAYRE, GARDNER, and THOMAS, JJ., concur.
SOMERVILLE and MILLER, JJ., dissent.
                              On Rehearing.